



Exhibit 10f.


[AMENDED AND RESTATED]
CHANGE IN CONTROL AGREEMENT


    This [AMENDED AND RESTATED] CHANGE IN CONTROL AGREEMENT (the “Agreement”) is
made as of _______________, 2018, by and between WINNEBAGO INDUSTRIES, INC., an
Iowa corporation (the “Company”), and _______________ (the “Executive”).


RECITALS:


WHEREAS, the Executive is a senior executive and officer of the Company and has
made and is expected to continue to make major contributions to the
profitability, growth and financial strength of the
Company;


WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as hereafter defined) exists;


WHEREAS, it is in the best interests of the Company, considering the past and
future services of the Executive, to improve the security and climate for
objective decision making by providing for the personal security of the
Executive upon a Change in Control;


[WHEREAS, the Company and the Executive are party to an Employment Agreement
dated as of ________________ (the “Employment Agreement”);]


[WHEREAS, the Company and the Executive are party to a Executive Change of
Control Agreement dated as of _______________, 20__ (the “Prior Agreement”), and
the Company and the Executive desire to amend and restate the Prior Agreement,
as set forth in this Agreement,]


NOW, THEREFORE, in consideration of the foregoing premises and the past and
future services rendered and to be rendered by the Executive to the Company and
of the mutual covenants and agreements hereinafter set forth, the parties agree
as follows:


AGREEMENT:
1.Change in Control. “Change in Control” means one of the following:
(a)
An Exchange Act Person becomes the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act) of securities of the Company representing 30% or
more of the combined voting power of the Company’s then outstanding Voting
Securities, except that the following will not constitute a Change in Control:

(i)
any acquisition of securities of the Company by an Exchange Act Person from the
Company for the purpose of providing financing to the Company;

(ii)
any formation of a Group consisting solely of beneficial owners of the Company's
Voting Securities as of the effective date of this Plan; or

(iii)
any repurchase or other acquisition by the Company of its Voting Securities that
causes any Exchange Act Person to become the beneficial owner of 30% or more of
the Company’s Voting Securities.

If, however, an Exchange Act Person or Group referenced in clause (i), (ii) or
(iii) above acquires beneficial ownership of additional Company Voting
Securities after initially becoming the beneficial owner of 30% or more of the
combined voting power of the Company’s Voting Securities by one of the means
described in those clauses, then a Change in Control will be deemed to have
occurred.
(b)
Individuals who are Continuing Directors cease for any reason to constitute a
majority of the members of the Board.

(c)
A Corporate Transaction is consummated, unless, immediately following such
Corporate Transaction, all or substantially all of the individuals and entities
who were the beneficial owners of the Company's Voting Securities immediately
prior to such Corporate Transaction beneficially own, directly or indirectly,
more than 50% of the combined voting power of the then outstanding Voting
Securities of the surviving or acquiring entity resulting from such Corporate
Transaction (including beneficial ownership through any Parent of such entity)
in substantially the same proportions as their ownership, immediately prior to
such Corporate Transaction, of the Company's Voting Securities.

2.     Certain Definitions. For purposes of the foregoing definition of “Change
in Control” and this Agreement, the capitalized terms shall have the following
meanings:


Exhibit 10f-1

--------------------------------------------------------------------------------





(a)
Affiliate. “Affiliate” means any entity that is a “subsidiary corporation,” as
defined in Code Section 424(f), of the Company.

(b)
Board. “Board” means the Board of Directors of the Company.

(c)
Code. “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time. For purposes of the Plan, references to sections of the Code
shall be deemed to include any applicable regulations thereunder and any
successor or similar statutory provisions.

(d)
Continuing Director. “Continuing Director” means an individual (i) who is, as of
the effective date of this Agreement, a director of the Company, or (ii) who
becomes a director of the Company after the effective date hereof and whose
initial election, or nomination for election by the Company’s stockholders, was
approved by at least a majority of the then Continuing Directors, but excluding,
for purposes of this clause (ii), an individual whose initial assumption of
office occurs as the result of an actual or threatened proxy contest involving
the solicitation of proxies or consents by a person or Group other than the
Board, or by reason of an agreement intended to avoid or settle an actual or
threatened proxy contest.

(e)
Corporate Transaction. “Corporate Transaction” means (i) a sale or other
disposition of all or substantially all of the assets of the Company, or (ii) a
merger, consolidation, share exchange or similar transaction involving the
Company, regardless of whether the Company is the surviving entity.

(f)
Exchange Act Person. “Exchange Act Person” means any natural person, entity or
Group other than (i) the Company or any Affiliate; (ii) any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliate;
(iii) an underwriter temporarily holding securities in connection with a
registered public offering of such securities; or (iv) an entity whose Voting
Securities are beneficially owned by the beneficial owners of the Company’s
Voting Securities in substantially the same proportions as their beneficial
ownership of the Company’s Voting Securities.

(g)
Group. “Group” means two or more persons who act, or agree to act together, as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding, voting or disposing of securities of the Company.

(h)
Parent. “Parent” means a “parent corporation,” as defined in Code Section
424(e).

(i)
Voting Securities. “Voting Securities” of an entity means the outstanding equity
securities (or comparable equity interests) entitled to vote generally in the
election of directors of such entity.

3.     Termination Following a Change of Control. If a Change of Control shall
have occurred during the Term while the Executive is still an employee of the
Company, and if the Executive’s employment with the Company is terminated within
two years following such Change of Control (the “Transition Period”), then the
Executive shall be entitled to the compensation and benefits provided in Section
4, subject to the terms and conditions of Section 4, unless such termination is
a result of: (a) the Executive’s death; (b) the Executive’s Disability (as
defined in Section 3(a) below); (c) the Executive’s termination by the Company
for Cause (as defined in Section 3(b) below); or (d) the Executive’s decision to
terminate employment other than for Good Reason (as defined in Section 3(c)
below).
(a)
Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness or incapacity, (i) the Executive shall have been absent from his
duties with the Company on a full-time basis for six months and (ii) within 30
days after written Notice of Termination is thereafter given by the Company the
Executive shall not have returned to the full-time performance of the
Executive’s duties, the Company may terminate the Executive’s employment due to
“Disability.”

(b)
Cause. For purposes of this Agreement, “Cause” means (i) an act or acts of
dishonesty undertaken by the Executive and intended to result in substantial
gain or personal enrichment at the expense of the Company; (ii) unlawful conduct
or gross misconduct by the Executive that is injurious to the Company; (iii) the
indictment or conviction of the Executive of, or plea of guilty or no-contest by
the Executive to, a gross misdemeanor involving moral turpitude or a felony;
(iv) failure of the Executive to perform his duties and responsibilities or to
satisfy his obligations as an officer or employee of the Company, or other
material breach of any terms or conditions of any written policy of the Company
or any written agreement between the Executive and the Company, which failure or
breach, if curable, has not been cured by the Executive within thirty (30) days
after written notice thereof to the Executive from the Company.

(c)
Good Reason. For purposes of this Agreement, “Good Reason” means the initial
occurrence of any of the following actions by the Company without the
Executive’s express written consent and not caused by the Executive:



(i)
a material diminution of the Executive’s position, duties, responsibilities or
status with the Company as in effect immediately prior to the Change of Control
(other than for Cause or Disability);



Exhibit 10f-2

--------------------------------------------------------------------------------





(ii)
a material reduction by the Company of the Executive’s base salary or annual
bonus opportunity as in effect immediately prior to the Change of Control;

(iii)
a relocation by more than 50 miles of the Executive’s primary work location or,
if the Executive’s primary work location is the Company’s headquarters, a
relocation of the Company’s headquarters by more than 50 miles; or

(iv)
any material breach by the Company of this Agreement (including without
limitation a failure by the Company to obtain the assumption of this Agreement
by any successor or assign of the Company as required by Section 7 below) or of
any other written agreement between the Company and the Executive relating to
Executive’s employment.

Notwithstanding the foregoing, Good Reason shall not exist unless and until each
of the following have occurred: (x) within 90 days after the circumstances
giving rise to Good Reason first exist, the Executive has delivered a Notice of
Termination to the Company specifying the grounds and facts believed to
constitute Good Reason; (y) the Company has failed to cure such circumstances
within 30 days following receipt of the Notice of Termination from the
Executive; and (z) the Executive’s termination of employment is effective within
180 days following the Company’s receipt of the Notice of Termination for Good
Reason.
(d)
Notice of Termination. Any termination of the Executive’s employment by the
Company or the Executive shall be communicated to the other party by a Notice of
Termination. For purposes of this Agreement, a “Notice of Termination” means a
written notice setting forth the specific termination provisions in this
Agreement relied upon and the facts and circumstances claimed to provide a basis
for termination of the Executive’s employment under the provisions so indicated.

(e)
Date of Termination. “Date of Termination” means (a) if this Agreement is
terminated by the Company for Disability, 30 days after Notice of Termination is
given to the Executive (provided that the Executive shall not have returned to
the performance of the Executive’s duties on a fulltime basis during such 30-day
period) or (b) if the Executive’s employment is terminated for any other reason,
the date specified in such Notice of Termination (provided that, in the case of
termination by the Company for Cause or by the Executive for Good Reason, any
applicable cure period has expired without cure).

4.    Severance Compensation upon Termination of Employment.
(a)
Severance Benefit. If the Company shall terminate the Executive’s employment
during the Transition Period other than pursuant to Section 3(a) or (b), or if
the Executive shall terminate his employment during the Transition Period
pursuant to Section 3(c) for Good Reason, then, subject to Section 4(b) and (c)
below, the Company shall pay to the Executive in a lump sum as severance pay
(the “Severance Benefit”) an amount equal to [for CEO: three (3) times][for
other executives: two (2) times] the sum of:

(i)
the Executive’s annual base salary, as in effect immediately preceding the
Change of Control or, if higher, as of the Termination Date, plus

(ii)
the Executive’s annual target bonus, as in effect immediately preceding the
Change of Control or, if higher, as of the Termination Date, plus

(iii)
the annual premium cost applicable to the Executive as of the Termination Date
for continuation of the Executive’s then-current group medical, dental and
vision insurance coverage, pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).

The Severance Benefit shall be paid to the Executive within five (5) business
days following the expiration of any consideration and revocation periods
applicable to the Release (defined below), provided that the Executive has
signed and has not revoked the Release as provided therein. Notwithstanding the
foregoing, if the consideration and revocation periods applicable to the Release
would allow for payment in either of two calendar years, the Severance Benefit
will be paid in the second calendar year.
(b)
No Duplication of Severance Benefit. Nothing in this Agreement shall be
interpreted to provide the Executive with duplicate cash severance benefits in
connection with any separation from employment with the Company following a
Change in Control. In the event that the Executive is entitled to receive
severance pay or benefits under any other employment, severance or similar
agreement, or under any severance benefit plan provided by the Company
(excluding any equity-based compensation), to avoid duplication of benefits the
amount of the Severance Benefit payable under this Agreement will be reduced by
any such other severance benefits payable to the Executive. [For avoidance of
doubt, pursuant to Section ___ of the Employment Agreement, if the Severance
Benefit under Section 4(a) above becomes payable to the Executive under this
Agreement, such Severance Benefit shall replace and supersede any payments and
benefits provided to the Executive under Section ___ of the Employment
Agreement; provided, however, that if any amount that would otherwise be payable
under Section ___ of the Employment Agreement is non-qualified deferred
compensation subject to Section 409A that becomes payable upon or in connection
with the occurrence of a Change in Control, a transaction shall not be
considered



Exhibit 10f-3

--------------------------------------------------------------------------------





to constitute a Change in Control unless it also constitutes a change in control
event for purposes of Section 409A.]
(c)
Conditions of Payment. The Company will have no obligation to the Executive for
payment of the Severance Benefit pursuant to Section 4(a) unless the Executive
has signed and not revoked a release of claims in favor of the Company in a form
to be prescribed by the Company (which release will not require the Executive to
release any rights the Executive may have to vested benefits under any employee
benefit plan of the Company, to equity-based awards pursuant to Company plans
and award agreements granted to the Executive, or to indemnification or
advancement of defense costs consistent with applicable laws and insurance
policies of the Company) (the “Release”).

5.    Excise Tax - Payment Limitation. Notwithstanding anything in this
Agreement or any written or unwritten policy of the Company to the contrary, (i)
if it shall be determined that any payment or distribution by the Company to or
for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement, any other agreement
between the Company and the Executive or otherwise (a “Payment” or “Payments”),
would constitute a parachute payment (“Parachute Payment”) within the meaning of
Section 280G of the Code and would, but for this Section 5, be subject to the
excise tax imposed under Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then
prior to making the Payments, a calculation shall be made comparing (i) the Net
Benefit (as defined below) to the Executive of the Payments after payment of the
Excise Tax to (ii) the Net Benefit to the Executive if the Payments are limited
to the extent necessary to avoid being subject to the Excise Tax. Only if the
amount calculated under (i) above is less than the amount under (ii) above will
the Payments be reduced to the minimum extent necessary to ensure that no
portion of the Payments is subject to the Excise Tax. “Net Benefit” shall mean
the present value of the Payments net of all federal, state, local, foreign
income, employment and excise taxes. The Payments shall be reduced in a manner
that maximizes the Executive’s economic position. In applying this principle,
the reduction shall be made in a manner consistent with the requirements of
Section 409A of the Code, and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero. Any determination required under
this Section 5, including whether any payments or benefits are parachute
payments, shall be made by the Company in its sole discretion. The Executive
shall provide the Company with such information and documents as the Company may
reasonably request in order to make a determination under this Section 5. The
Company’s determination shall be final and binding on the Executive. The parties
acknowledge that the Executive is solely responsible for the payment of any
Excise Tax that is assessed based upon a payment made pursuant to this Agreement
or any other payment made by the Company pursuant to any other plan or
obligation.
6.    No Obligation To Mitigate Damages; No Effect on Other Contractual Rights.
The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Date of Termination, or otherwise
except as provided in Section 4(b).
7.    Successor to the Company.
(a)
The Company will require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) of all or substantially all of the
business and/or assets of the Company, expressly, absolutely and unconditionally
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place. Any failure of the Company to obtain such agreement
prior to the effectiveness of any such succession or assignment shall be a
material breach of this Agreement and shall entitle the Executive to terminate
the Executive’s employment for Good Reason in the manner specified in Section
3(d). As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assign to its business and/or assets
as aforesaid which executes and delivers the agreement provided for in this
Section 7 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

(b)
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with and subject
to the terms and conditions of this Agreement to the Executive’s devisee,
legatee, or other designee or, if there be no such designee, to the Executive’s
estate.

8.    No Guaranty of Employment. Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Company, and the rights
of the Company to terminate the employment of the Executive shall continue as
fully as if this Agreement were not in effect, subject to the payment of
benefits provided for herein, as applicable.
9.    Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given (a) when delivered, if delivered personally; (b)
one business day after deposit with a reputable national overnight courier; or
(c) three business days after mailing by United States registered mail, return
receipt requested, postage prepaid. For purposes of Section 9(b) and (c),
delivery shall be properly addressed as follows:


Exhibit 10f-4

--------------------------------------------------------------------------------





    If to the Company:
         Winnebago Industries, Inc.
         Attn: Chairman of the Board
         605 W. Crystal Lake Road
         P.O. Box 152
         Forest City, Iowa 50436
    If to the Executive:
         At the last known address in the Personnel records of the Company
or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
10.    Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. This Agreement supersedes all prior agreements and understandings
with respect to such subject matter, [including without limitation the Prior
Agreement,] but does not affect, modify or supersede [the Employment Agreement
or] any other agreement between the Company and the Executive relating to the
protection of confidential, proprietary or trade secret information, the
assignment of inventions, non-competition with the Company or non-solicitation
of customers or employees.
11.    Dispute Resolution. In the event of any controversy, dispute or claim
arising out of or relating to the breach, enforcement or interpretation of this
Agreement (“Dispute”), before proceeding with any legal claim or process each
party agrees to first notify the other party in writing of the existence and
nature of the Dispute and to enter into discussions in good faith to resolve
such Dispute. In the event that the parties are unable to resolve such Dispute
through negotiation within thirty (30) days after written notice of the Dispute
was first given, the parties agree to participate in good faith in mediation
before a mediator mutually agreed upon by the parties. If the parties are unable
to agree on a mediator, a mediator shall be selected through the strike method
from a list of mediators provided pursuant to the Commercial Mediation
Procedures of the American Arbitration Association as in effect on the date of
the written notice of Dispute is given. The mediation session will be held
within ninety (90) days following written notice of the Dispute is first given
by any party and, if not resolved, either party may proceed with such Dispute in
any other manner permitted by law. The mediation shall be treated confidentially
by the parties and the mediator. This Section 11 does not affect any rights that
Executive or the Company may have in law or equity to immediately seek emergency
or temporary injunctive and other equitable relief.
12.    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota, without giving
effect to any choice or conflict of law provision or rule, whether of the State
of Minnesota or any other jurisdiction, that would cause the application of laws
of any jurisdiction other than the State of Minnesota.
13.    Attorneys’ Fees. In any action or proceeding relating to any Dispute
(other than mediation pursuant to Section 11), the prevailing party shall be
entitled to recover its reasonable attorneys’ fees, costs and expenses from the
other party, in addition to such other relief to which the prevailing party may
be entitled.
14.    Validity; Survival. The invalidity or unenforceability of any provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. The
obligations and rights of the parties hereunder that by their terms continue
beyond the Term shall survive termination of this Agreement.
15.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
16.    Confidentiality. At all times during and after employment with the
Company, the Executive shall retain in confidence, and shall take reasonable
steps to protect the confidentiality of, any and all Confidential Information
known to the Executive concerning the Company, its Affiliates and any of their
businesses.
(a)
Confidential Information. “Confidential Information” means any confidential,
proprietary, nonpublic or secret knowledge or information of the Company or any
of its Affiliates that the Executive acquires during employment with the Company
or any of its Affiliates, whether developed by Executive or by others,
concerning (i) any trade secrets, (ii) any confidential, proprietary, nonpublic
or secret design, process, formula, plan, model, specifications, device or
material (whether or not patented or patentable) directly or indirectly useful
in any aspect of the business of the Company or any of its Affiliates, (iii) any
customer or supplier list of the Company or any of its Affiliates, or any
requirements, specifications or other confidential information about or received
from any customer or supplier,



Exhibit 10f-5

--------------------------------------------------------------------------------





(iv) any confidential, proprietary, nonpublic or secret development or research
work of the Company or any of its Affiliates, (v) any strategic or other
business, marketing or sales plan of the Company or any of its Affiliates, (vi)
any financial data or plan respecting the Company or any of its Affiliates, or
(vii) any other confidential, nonpublic or proprietary information or secret
aspects of the business of the Company or any of its Affiliates.
(b)
Acknowledgement. The Executive acknowledges that the above described
Confidential Information constitutes a unique and valuable asset of the Company
and its Affiliates and represents a substantial investment of time and expense
by the Company and its Affiliates, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company would be
wrongful and would cause irreparable harm to the Company and its Affiliates. The
parties acknowledge and agree that the Executive’s obligations to maintain the
confidentiality of Confidential Information are in addition to any obligations
of the Executive under applicable statutory or common law or under any other
agreement.

(c)
Exceptions. The foregoing obligations of confidentiality shall not apply to any
Confidential Information that (i) is now or subsequently becomes generally
publicly known or generally known in the industry in which the Company operates
in the form in which it was obtained from the Company (or its applicable
Affiliate), but it is understood that where individual items of information
become public, a compilation, aggregation, or organization of information which
includes such items may still continue to be Confidential Information, (ii) is
independently made available to the Executive in good faith by a third party who
has not violated an obligation of confidentiality to the Company or any of its
Affiliates, or (iii) is required to be disclosed by legal process. Nothing
contained in the preceding sentence shall be interpreted to legitimize any
disclosure of Confidential Information by the Executive that occurs prior to any
of the events described in items (i) through (iii) of the preceding sentence.
Notwithstanding any other provision of this Agreement, the Executive understands
that Executive may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney if such disclosure is made solely for the purpose
of reporting or investigating a suspected violation of law or for pursuing an
anti-retaliation lawsuit; or (B) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal and Executive
does not disclose the trade secret except pursuant to a court order.

17.    Term. This Agreement is effective for the period (the “Term”) commencing
on the date specified in the first paragraph above and shall continue until
December 31, 2021, provided that such period shall be automatically extended for
one year, and from year to year thereafter, until written notice of termination
of this Agreement is given by the Company or the Executive to the other party at
least 60 days prior to December 31, 2021 or the extension year then in effect.
Notwithstanding the foregoing, if a Change of Control occurs during the Term,
the Term shall be extended and shall continue until the last day of the
Transition Period that commences upon such Change of Control.
18.    Taxes; Section 409A. This Agreement is intended to satisfy the short-term
deferral exception to Section 409A of the Code and the regulations thereunder.
This Agreement shall be administered accordingly; and if necessary, amended to
ensure satisfaction of the short-term deferral exception.
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)


Exhibit 10f-6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this agreement on the date set out
above.
WINNEBAGO INDUSTRIES, INC.
By:
[name]
[title]
 
EXECUTIVE:
 
[name]





Exhibit 10f-7